Title: To James Madison from Mathew Arnold Hœvel, 29 September 1810 (Abstract)
From: Hœvel, Mathew Arnold
To: Madison, James


29 September 1810, Santiago de Chile. Informs JM that the people of Chile met in convention on 18 Sept. to take measures to defend the country against threats from abroad and to correct the abuses of the previous regime. They have established a provisional board of government until a congress can meet, and the board is considering opening Chile’s ports to neutral commerce. Hitherto American vessels have been mistaken for English and have been seized on that account. Recommends appointing a commercial agent and minister to deal with Chile and offers his services as the only American citizen in the country. Has resided in Chile for five years, is familiar with all parts of the country, and in America he is known to the Livingston family of New York.
